PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/413,005
Filing Date: 23 Jan 2017
Appellant(s): Cordova et al.



__________________
Ming Wai Choy
Reg. No. 70,428
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 3, 11, 13-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Appellant ), regards as the invention.
Claims 1, 3-11, 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Collopy (US 2010/0131304 A1), in view of Abramson (US 2012/0071151 A1), in view of Cordova (US 20140370919 A1), in view of Bowne (US 2013/0006674 A1), and further in view of Stempora (US 2015/0025917 A1).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 3 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

(2) Response to Argument
Appellant  has not presented any arguments with respect to the 35 USC 112 (b) statutory rejections of claims 3, 11, 13-16, 18-20, and therefore, Examiner kindly solicits that the 35 USC 112 (b) shall be maintained. Furthermore, claims 1, 4, and 14 were objected to as being indefinite. Although the claims 1, 4, and 14 seem to have serious typographical errors, and these error amounts to indefiniteness under the statute 35 USC 112 (b).
All of the arguments are directed to the limitations of independent claim 1. The independent claim 11 was not argued separately.
Appellant  argues, prior art fails to teach the limitation, “providing a first sensory alert that indicates a positive feedback responsive to determining that the first overall driver score is greater than a threshold…” Appellant  further argues, “None of these disclosures corresponds to the claimed ‘positive feedback’, as all these actions seek to alter a user’s action (illegal turn in Collopy, using a mobile device during driving in Abramson, areas of driving that need improvement in Bowne, etc.), rather than encouraging the user to continue with the action. In contrast, a positive feedback seeks to encourage the driver to continue performing an act or abstaining from an act (e.g., no hard brake, no phone use, etc., in FIG. 10 of the Application). Further, while Cordova describes techniques to determine whether a person is driving a vehicle, and to provide feedback to the person only if the person is driving a vehicle (Cordova, ¶ [0035]), Cordova is silent about providing positive feedback.” Appellant  argues, “while paragraph [0269] of Stempora describes providing a positive feedback, such as by providing a discount on an insurance rate, to achieve one or more positive decision 
Abramson teaches, “notifications (such as warning notifications) can be provided at the mobile device 105” See ¶ 0092 and 0057. Bowne teaches, “[t]he driving analysis application may display the processed data, e.g., driving behavior metrics and/or driving scores.” See Bowne, ¶ 0049, 0050, and 0072. Bowne does not explicitly state providing a first type of notification that indicates a positive feedback, nonetheless, in an analogous art, Stempora teaches, “[r]isk-related decision information can include one or One or more decision outcomes may be classified as positive, negative, or neutral.” See ¶ 0040.
Stempora teaches, “method of generating the risk assessment, the risk score, the underwriting, or the cost of insurance for an individual comprises using positive and/or negative predictive factors that have a direct or indirect influence on generating positive decision outcomes… identifying one or more positive predictive factors or negative predictive factors from the decision information (such as contextual information); correlating one or more positive predictive factors or negative predictive factors with negative decision outcomes or positive decision outcomes; providing feedback (such as risk-related decision information feedback) related to one or more the predictive factors to the individual; inducing and/or encouraging the individual to modify their behavior…” See ¶ 0181. Stempora teaches, “by analyzing data from a cellphone and telematics device in a vehicle, one can determine that when an individual operating a vehicle decides to pull over to send a text message on their cellphone (positive predictive factor) they have a decreased likelihood of having an accident (positive decision outcome). In this example, the individual may be encouraged to continue their positive predictive factor behavior of pulling over to send a text message to decrease the likelihood of having an accident. For example, software on the individual's phone may generate a notification (feedback) suggesting that the individual pull over after starting a text message application on a phone while operating a vehicle. Also, after pulling over and completing a text message, a notification (feedback) may appear on the phone thanking the individual for the safe behavior.” See ¶ 0188.
Stempora teaches, “the reward or positive reinforcement includes one or more selected from the group: decrease in the cost of insurance, positive feedback, a financial credit or discount, removal of a restriction of one or more activities (such as allowing the use of a specific software application while operating a vehicle or at other times), notification of an individual (such as a parent) of decision related information such as a positive decision outcome, notification of a company or organization of a positive decision outcome (such as the insurance underwriter or government organization), continuation or positive modification of the insurance policy, and not requiring specific actions before continuing the insurance policy or before reducing the cost of insurance that may have increased (such as not requiring specific training or not requiring completion of specific tasks).” See ¶ 0194. Stempora teaches, “[t]he identified risk avoiding behavior 8236 can be used to provide positive feedback 8234 and/or generate positive reinforcement or incentive 8232 (such as a discount on an insurance rate, for example) that may directly, or indirectly through behavior modification, affect or reduce the risk score and/or cost of insurance 8218.” See ¶ 0269.
With respect to the sensory alert, Stempora teaches, “the information transfer medium for transmitting information from the portable device to the operator (or from the display (such as liquid crystal display, organic light emitting diode display, electrophoretic display, projector or projection display, head-up display, augmented reality display, head-mounted display, or other spatial light modulator), speaker, visible indicator (such as a pulsing light emitting diode or laser, or a light emitting region of the portable device or vehicle), and mechanical indicator (such as vibrating the portable device, a seat, or a steering wheel).” See ¶ 0103, 0115 and 0198. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to combine the teachings of Stempora (i) “the reward or positive reinforcement includes one or more selected from the group: decrease in the cost of insurance, positive feedback… notification of an individual (such as a parent) of decision related information such as a positive decision outcome” See ¶ 0194, and (ii) “transmitting information from the portable device to the operator (or from the vehicle to the operator or from the portable device to the operator via the vehicle) is one or more selected from the group: display … speaker, … and mechanical indicator (such as vibrating the portable device, a seat, or a steering wheel).” See ¶ 0103, therefore, notifying the portable device of the operator and an individual (such as a parent), of decision related information such as a positive decision outcome using display … speaker, … and mechanical indicator of their portable devices, as anticipated by Stempora, in order to encourage the operator of the positive behavior and giving the parents a peace of mind.

Appellant argues, prior art fails to teach the limitation, “adjusting a subsequent behavior notification based on a comparison of the first overall driver score and the second overall driver score…” Appellant  further argues, “[e]ven if the multi-session driving behavior metrics can be compared to the claimed second overall driver score, which Appellant does not concede, Bowne does not disclose comparing different driving scores for different trips (the recited “first overall driver score and second overall driver score”), or adjusting a subsequent behavior notification based on the comparison.” The claim elements recite a specific comparison between a first overall driver score and a second overall driver score. The comparison in Bowne does not relate in any way to a comparison between a first overall driver score and a second overall driver score. On the contrary, the comparison of a phone's location information with a vehicle's location information is merely used in relation to determining and adjusting the orientation of the mobile device and completely fails to teach or suggest the recited claims elements, namely, a comparison between a first overall driver score and a second overall driver score. Lacking the recited comparison, Bowne is unable to teach or suggest adjusting a subsequent behavior notification based on the comparison of the first overall driver score and the second overall driver score. Accordingly, like the other cited references, Bowne fails to teach or suggest at least these elements.” Examiner respectfully disagrees.
Bowne teaches, “data collection module 40 may automatically start and/or stop collection of driving data in response to determining that the mobile device 10 is likely travelling in an automobile, e.g., based on a real time analysis of data received from accelerometer 54, location tracking system 56, or other sensors 34 provided by mobile i.e. claimed driving event]; if so, allow data collection to begin or continue; and if not, instruct or notify the user to adjust the orientation of mobile device 10 (e.g., by indicating the direction and/or extent of the desired adjustment).” See Bowne ¶ 0064. 
With respect to claimed limitation, Bowne teaches, “[e]ach multi-session driving behavior metric, as well as the driving score, for the group of sessions may be calculated based on any number of data collection sessions, and using any suitable algorithm. For example, each multi-session metric/score may be an average (e.g., straight or weighted average) of the respective metrics/scores determined for the n most recent data collection sessions.” See ¶ 0099. 

    PNG
    media_image2.png
    613
    1208
    media_image2.png
    Greyscale

E
With respect to above limitation: “adjusting a subsequent behavior notification based on a comparison of the first overall driver score and the second overall driver score,” Appellant further argues, “[s]pecifically, the comparison of GPS and position information for the mobile device with the GPS and position information for the vehicle in no way teaches or suggests the recited comparison of a first overall driver score and a second overall driver score. The comparison made in Bowne not only compares measures unrelated to the claim elements, but compares information for a mobile device with information for a vehicle, which does not teach or suggest a comparison between overall drivers scores…. First, GPS and position information do not relate in any manner to an overall driver score… the first overall driver score and the second overall driver score are unitless quantities, for example, a number ranging between 0 and 100… Second, comparing location information for a mobile device with that of a vehicle bears no relationship to comparing a first overall driver score and a second overall driver score…  Neither the mobile device nor the vehicle teach or suggest an overall driver score or a comparison between overall driver scores.” Examiner respectfully disagrees. Appellant’s arguments absolutely lack the teachings of Bowne and Examiner’s interpretation of Bowne. See Bowne Fig. 6D and 6E, first, it clearly shows the unitless overall score of 78, i.e. number between 0 and 100, for the last 5 trips. Second, Examiner has neither pointed to nor interpreted the GPS location of the vehicle as the claimed overall driver score, See Bowne Fig. 6D shows the overall driving score of 78, based on last 5 trips. 

For the above reasons, it is believed that the rejections should be sustained.

/OMER S KHAN/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        
Conferees:
/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683    
                                                                                                                                                                                                    /STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


Attached: Information Disclosure Statements (IDS)